Exhibit 10.1

_____________, ____

AutoNation, Inc.

200 SW 1st Ave, Suite 1600

Fort Lauderdale, FL 33301

 

  RE: AutoNation, Inc. Non-Employee Director Stock Option Plan

Ladies and Gentlemen:

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned hereby agrees with AutoNation, Inc. (the
“Company”) as follows:

Notwithstanding the terms of the AutoNation, Inc. 2007 Non-Employee Director
Stock Option Plan, or any other Company plan and so long as the terms and
conditions set forth in the Consents (as defined below) are applicable (or such
terms and conditions have been waived, modified or eliminated with the approval
of the Board), neither (A) the acquisition by ESL of direct or indirect
beneficial ownership of 50% or more of the issued and outstanding shares of the
Company’s common stock, par value $0.01 per share, nor (B) ESL having the power
(whether as a result of stock ownership, revocable or irrevocable proxies,
contract or otherwise) or ability to elect or cause the election of directors
consisting at the time of such election of a majority of the Company’s Board of
Directors, shall constitute a “Change of Control” with respect to any stock
option or restricted shares of common stock of the Company held by the
undersigned as of the date hereof or granted to the undersigned in the future
under any Company plan; provided, however, that the following events shall
constitute a “Change of Control” with respect to any stock option or restricted
shares of common stock of the Company held by the undersigned as of the date
hereof or granted to the undersigned in the future under any Company plan: (i) a
transaction in which the Company is acquired by or merges, consolidates or
combines with, or is merged, consolidated or combined with, ESL or any entity
controlled by ESL; or (ii) a “Rule 13e-3 transaction” with ESL, as such term is
defined in Rule 13e-3 of the Securities Exchange Act of 1934.

As used in this letter, the term “Consents” means that certain letter agreement,
dated as of January 28, 2009, by and among American Honda Motor Co., Inc., the
Company and ESL, and that certain letter agreement, dated as of January 28,
2009, by and among Toyota Motor Sales, U.S.A., Inc., the Company and ESL, in
each case as amended by the parties thereto. The term “ESL” means ESL
Investments, Inc. and any



--------------------------------------------------------------------------------

AutoNation, Inc.

Page 2

person, entity or group that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
ESL Investments, Inc. (for the avoidance of doubt, other than the Company and
its subsidiaries).

 

   [Director]

 

Accepted and Agreed:

 

AUTONATION, INC.

By:      

Name:

Title: